Citation Nr: 1717822	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and dysthymia.

2.  Entitlement to service connection for a skin disability, claimed as dermatitis/jungle rot.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to residuals of a nose fracture.

5.  Entitlement to an increased rating for residuals of a nose fracture, currently evaluated as noncompensably disabling.

6.  Entitlement to an increased rating for scars of the right arm, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased rating for left upper chest scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the hearing has been associated with the record.

In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board has recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, a skin disability, headaches, and OSA; and increased ratings for residuals of a nose fracture and scars of the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2016 hearing, the Veteran informed VA of his desire to withdraw from appellate consideration his claim of entitlement to an increased rating for left upper chest scars.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claim of entitlement to an increased rating for left upper chest scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to an increased rating for left upper chest scars, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.


ORDER

The claim of entitlement to an increased rating for left upper chest scars is dismissed.


REMAND

Initially, the Board observes that during a January 2012 VA PTSD examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  The record does not indicate that records pertaining to SSA's adjudication of the Veteran's claim have been sought.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the content of any records held by SSA is unclear, the Board concludes that a determination on all issues on appeal cannot be made absent records held by SSA.  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

At the hearing in November 2016, the Veteran indicated that he had a head injury in May 1968 and was sent to Walter Reed Army Medical Center after return from Vietnam.  The record includes the personnel file which shows that he was a patient at the Walter Reed Army Medical Center (WRAMC) in Washington, D.C. in June 1968.  The service treatment records on file do not include treatment records from WRAMC.  The RO should attempt to locate those records.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Other diagnoses of record include major depressive disorder and dysthymia.  In an April 2007 statement, the Veteran attributed his claimed PTSD to injury during service.  During his November 2016 hearing, the Veteran's testimony regarding this claimed disability was to the effect that an acquired psychiatric disorder is related to the incident during service in which he was thrown from a truck.  However, a private record dated in December 2012 appears to diagnose PTSD on the basis of combat activity in Vietnam.  There is no opinion as to whether the Veteran has PTSD or any other diagnosed acquired psychiatric disorder that is related to his injuries during service.  He should be afforded an examination addressing this question.

The Veteran seeks service connection for a skin disability, variously described as dermatitis or jungle rot.  On separation examination in September 1968, he endorsed skin diseases.  A VA Agent Orange examination was conducted in February 2007, at which time the Veteran reported dermatitis since service.  Physical examination was positive for chronic dermatitis with pruritus, as well as onychophytosis.  As the Veteran endorsed skin problems on separation examination, has stated that he has experienced such since service, and there is evidence of dermatitis and onychophytosis since service, the Board concludes that a VA examination is warranted to determine the etiology of any current skin disability.

With respect to the Veteran's claim of entitlement to service connection for headaches, the Board notes that during service, he was involved in an accident during which he was thrown from the back of a truck, sustaining injuries to his head, face, and mouth.  The Veteran has testified that he has experienced headaches since that incident, and that his current VA providers are aware of the headaches.  Considering the injuries sustained in service, the Veteran's assertion of continuity of headache symptoms, and his current report of headaches, the Board has concluded that an examination is necessary to determine the etiology of any current headache disability.

The Veteran also seeks service connection for OSA as secondary to his service connected nose fracture residuals.  The record contains a diagnosis of OSA.  Moreover, a March 2010 VA examiner diagnosed such and concluded that it was unrelated to the Veteran's nasal fracture residuals; however, he did not discuss the underlying medical rationale for his conclusion.  The failure to provide the underlying reasons for the opinion renders the VA examination report inadequate with respect to the question of whether the diagnosed OSA is related to the service-connected nasal fracture residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion should be sought regarding the etiology of the Veteran's diagnosed OSA.

Finally, the Veteran has testified that his nose fracture residuals and right arm scars are worse than when they were most recently examined in 2014.  In light of this assertion, the Board concludes that current examinations of these disabilities are warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. §5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2016).

2.  Attempt to obtain service treatment records of the Veteran at WRAMC in Washington, D.C. and associate any records obtained with the claims file.  The personnel records indicate the Veteran was a patient at that facility in June 1968.  All efforts to obtain those records should be documented.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate acquired psychiatric disorder diagnoses.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to any event of service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed acquired psychiatric disorder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of any currently diagnosed skin disability, to include dermatitis and onychophytosis, and to determine the current severity of his service-connected right arm scars.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate diagnoses pertaining to the skin.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability is related to any event of service.  

The examiner should also identify all current manifestations of the Veteran's service-connected right arm scars.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed acquired psychiatric disorder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed headache disability.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosis of a headache disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is related to any incident of service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed acquired psychiatric disorder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his OSA, and the current severity of his service-connected nose fracture residuals.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate acquired psychiatric disorder diagnoses.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed OSA is related to the Veteran's in-service nasal fracture or its residuals.  

The examiner should also identify all manifestations of the Veteran's service-connected nose fracture residuals.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed acquired psychiatric disorder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


